Citation Nr: 1110197	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to April 17, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1964 to December 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in September 2007.  A personal RO hearing was held in December 2007.  In his substantive appeal, the Veteran also requested a hearing before the Board.  However, he subsequently withdrew this request in a January 2010 statement. 

In his January 2007 claim, the Veteran also appeared to be asserting clear and unmistakable error in a May 2000 rating decision with respect to the effective date assigned.  Thus, this issue is referred back to the RO for appropriate action.  


FINDING OF FACT

The May 2000 rating decision granted service connection for PTSD, effective April 17, 2000; the Veteran did not initiate an appeal from this decision with respect to the effective date assigned.    


CONCLUSIONS OF LAW

1.  The May 2000 rating decision is final with respect to the effective date assigned.  38 U.S.C.A. § 7105 (West 2002).

2.  In light of the finality of the May 200 rating decision, consideration of entitlement to an effective date prior to April 17, 2000, for the grant of service connection for PTSD, as a free-standing claim is legally precluded.  38 U.S.C.A. § 7105 (West 2002); Rudd v. Nicholson, 20 Vet.App. 296 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.  Nevertheless, the Board observes that in March 2007, the RO did send notice to the Veteran in compliance with the VCAA. 

Analysis

The present appeal involves the issue of entitlement to an effective date prior to April 17, 2000, for the grant of service connection for PTSD.  The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Service connection for PTSD was granted in the May 2000 rating decision, effective April 17, 2000.  The Veteran did not file a notice of disagreement initiating an appeal from this decision with respect to the effective date assigned.  The Board observes that the Veteran filed a statement in July 2000 asking for reconsideration of the rating assigned.  The RO treated this statement as a claim for an increased rating and issued a subsequent rating decision assigning a higher rating in November 2000.  Further, in December 2000, the Veteran filed a claim for an increased rating due to being hospitalized, which was granted in a May 2001 rating decision.  However, he did not express any dissatisfaction or disagreement with the effective date assigned in either of these statements.  See 38 C.F.R. § 20.201.  Moreover, although other filings were submitted, such as a claim for apportionment and a change in representation, there was nothing else filed during the one year period following the May 2000 rating decision that can reasonably construed as a notice of disagreement to the effective date assigned.  Thus, the May 2000 rating decision is considered final with respect to the effective date assigned.  38 U.S.C.A. § 7105.  Subsequently, in January 2007, the Veteran filed a claim seeking an earlier effective date. 

The Board observes that the Court has acknowledged that there are two ways to overcome the finality of a prior decision assigning an effective date: either by showing new and material evidence or clear and unmistakable error.  Rudd v. Nicholson, 20 Vet.App. 296 (2006).

However, with regard to a new and material evidence analysis in an earlier effective date claim, such an analysis could not bring about an earlier effective date since the proper effective date of an award based on a claim to reopen could be no earlier than the date on which the request to reopen was received.  Again, the Veteran filed a claim for an earlier effective date in January 2007.  Thus, a new and material evidence analysis would clearly be of no benefit to the Veteran in this case in light of the May 2000 final rating decision and the January 2007 claim to reopen.  Moreover, a claim of clear and unmistakable error in the May 2000 rating decision has been referred back to the RO for appropriate development and is not currently before the Board.  

In conclusion, there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7104.  Thus, the finality of the May 2000 decision precludes an attempt to claim an earlier effective date for grant of service connection.  Thus, an effective date prior April 17, 2000 is not warranted.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. Brown, 6 Vet.App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to an effective date prior to April 17, 2000, for the grant of service connection for PTSD, is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


